UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4450


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH RIVERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:15-cr-00024-RJC-5)


Submitted:   February 24, 2017              Decided:    March 10, 2017


Before AGEE and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark P. Foster, Jr., RAWLS, SCHEER, FOSTER & MINGO, PLLC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Keith        Rivera     pled    guilty,          pursuant      to    a     written          plea

agreement, to possessing with intent to distribute cocaine base,

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012).                                           The

district       court      sentenced       Rivera       to   36     months’       imprisonment.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Rivera’s

counsel       has     filed    a     brief        certifying        that        there       are    no

meritorious grounds for appeal.                       We affirm the district court’s

judgment.

      We first review the adequacy of the Fed. R. Crim. P. 11

hearing;       because      Rivera    did       not    move   to    withdraw          his    guilty

plea, we review the hearing for plain error.                               United States v.

Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                             Before accepting a

guilty plea, the district court must conduct a plea colloquy in

which     it        informs    the        defendant         of,      and       determines          he

understands, the rights he is relinquishing by pleading guilty,

the   charges        to   which      he    is     pleading,        and     the    maximum          and

mandatory       minimum       penalties         he     faces.        Fed.        R.     Crim.       P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).     The court also must ensure that the plea was voluntary

and not the result of threats, force, or promises not contained

in the plea agreement, Fed. R. Crim. P. 11(b)(2), and “that

there    is    a     factual    basis       for       the   plea,”       Fed.    R.     Crim.      P.

11(b)(3).       Although we note that there were minor omissions in

                                                 2
the   Rule    11    colloquy     conducted       by    the    magistrate      judge,     we

conclude     that     these    minor     omissions      did    not   affect     Rivera’s

substantial rights.            See United States v. Davila, 133 S. Ct.
2139,   2147       (2013)     (stating    that,       to     demonstrate      effect    on

substantial rights in Rule 11 context, defendant “must show a

reasonable probability that, but for the error, he would not

have entered the plea” (internal quotation marks omitted)).

      Next, we review a defendant’s sentence “under a deferential

abuse-of-discretion standard.”              Gall v. United States, 552 U.S.
38, 41 (2007).         Under this standard, a sentence is reviewed for

both procedural and substantive reasonableness.                       Id. at 51.         In

determining procedural reasonableness, we consider whether the

district      court    properly     calculated         the     defendant’s      advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue   for    an     appropriate      sentence,       considered     the     18    U.S.C.

§ 3553(a)      (2012)       factors,      and     sufficiently        explained         the

selected sentence.            Id. at 49-51.            If a sentence is free of

“significant        procedural         error,”        then    we     review        it   for

substantive reasonableness, “tak[ing] into account the totality

of the circumstances.”           Id. at 51.       “Any sentence that is within

or below a properly calculated Guidelines range is presumptively

reasonable.”        United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).



                                            3
      Our review of the record leads us to conclude that Rivera’s

sentence is procedurally sound.               We further conclude that Rivera

has   failed     to    overcome     the       presumption         of   reasonableness

accorded his within-Guidelines sentence.

      In   accordance     with    Anders,      we    have   reviewed      the   entire

record in this case and have found no meritorious grounds for

appeal.     We    therefore      affirm   the       district      court’s   judgment.

This court requires that counsel inform Rivera, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Rivera requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Rivera.

      We dispense with oral argument because the facts and legal

contentions      are   adequately    presented        in    the    materials    before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          4